Citation Nr: 1602167	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for headaches due to head trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2006 rating decision, in pertinent part, denied the Veteran's application to reopen a claim for service connection for a right shoulder disability.  The November 2007 rating decision denied service connection for a right shoulder strain secondary to a neck disability, and also denied service connection for a neck disability and for headaches.

In March 2014, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2014, the Board reopened the claim for service connection for a right shoulder disability based on receipt of new and material evidence, and remanded the case for further development.  With regard to the service connection claim for a neck disability, the only applicable remand directive was to obtain the Veteran's outstanding VA treatment records dated since September 2007, including any treatment received from the Houston VA Medical Center and from the Lufkin Outpatient Clinic (OPC) and the Conroe OPC.  The record reflects that these requested treatment records have since been obtained and associated with the Veteran's claims file.  As such, there has been compliance with the July 2014 Board remand with respect to the service connection claim for a neck disability.  

However, concerning the other two service connection claims for headaches and for a right shoulder disability, as discussed below, the requested development has not been completed.  Thus, an additional remand is required for the remaining two issues in order to ensure compliance with Stegall v. West, 11 Vet. App. 268 (1998).    

The issues of entitlement to service connection for headaches and entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a neck disability.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Regarding the duty to notify, VA must inform the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was accordingly notified of the evidence that was necessary to substantiate his service connection claim for a neck disability in a May 2007 letter, which was sent to the Veteran prior to the initial adjudication of the claim in November 2007.

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  As the outcome of this appeal hinges on the presence of a current diagnosis, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  While the Veteran has identified outstanding private treatment records from Dr. S.R. dating from 2004 to 2005, this date range lies outside of the current appeal period (i.e. March 2007 to the present), and therefore these treatment records are not relevant to the critical question of whether a current diagnosis for a neck disability is shown.   

VA need not obtain an examination regarding the issue of service connection for a neck disability because the evidentiary record, including recent VA treatment records and private treatment records, do not show that the Veteran has been diagnosed with a neck disability during the current appeal period.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the appeal of the service connection claim for a neck disability. 
 
Analysis

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Veteran asserts that he is entitled to service connection for a neck disability; however, he has not submitted any evidence of a neck disability during the current appeal period (i.e. from March 2007 to the present).  His VA treatment records dated during this period neither show treatment for a neck condition nor list it among his active problems.

Recent private treatment records from Dr. S.R. note neck pain (see December 2015 treatment note); however, no diagnosis of a neck condition is listed in these treatment reports.  Pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).  

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In the absence of competent evidence of a current neck disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a neck disability is denied. 


REMAND

During the course of the previous remand, the Veteran identified pertinent private treatment records from Dr. Syed Reza, a neurologist from whom he received treatment for his headaches and shoulder in 2004 and 2005.  See October 2014 statement.  The RO only sought records from Dr. Reza dated since July 2014, and did not request the records from 2004 to 2005, as identified by the Veteran.  See November 2014 development letter.  In order to comply with the duty to assist, the RO must ask the Veteran to resubmit a current authorization form for this provider (if such authorization is needed to complete the records request) and then request the private treatment records from Dr. Reza for the appropriate date range (i.e. from 2004 to 2005).   

In the Board's July 2014 remand, it directed the RO to take all necessary actions to obtain outstanding VA treatment records dating from March 1979 to October 1993.  The current status of this records search is unclear.  According to a June 2015 internal Report of General Information, the Houston VA Medical Center responded that it did not have any VA treatment records for the Veteran dated from March 1979 to October 1993, and that these records "would have most likely been sent to the records repository."  On the same day in June 2015, the RO sent a letter to the Veteran notifying him that the VA treatment records from March 1979 to October 1993 could not be located and that all efforts had been exhausted.  A formal finding of unavailability was never issued.  In October 2015, a handful of VA treatment records dating from the mid 1980's were associated with the Veteran's claims file.  It is unclear where these records came from, or if they constitute the Veteran's complete VA treatment records from the 1980's.  

On remand, the RO should make all attempts necessary to obtain any outstanding VA treatment records dating from March 1979 to October 1993, including submitting an inquiry to the appropriate records repository referenced in the June 2015 internal Report of General Information, if at all possible.  If any portion of the VA treatment records dating from March 1979 to October 1993 have been destroyed or are otherwise unavailable, the RO should issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).  

The Board's July 2014 remand also directed the RO to obtain VA medical opinions after the above record development was completed.  Since two of the record development items are as yet unresolved, the medical opinions are currently inadequate because they are not based on a fully-developed record.  Particularly with respect to the September 2014 examination report and the July 2015 addendum opinion addressing headaches, the Board notes that, at the time these opinions were rendered, the additional VA treatment records dating from the mid 1980's were not yet associated with the Veteran's claims file.  An April 1984 VA treatment note reflects complaints of dizzy spells for the previous two years.  A May 1984 VA treatment record reflects the same continued complaint.  Neither the September 2014 VA examination report nor the July 2015 addendum opinion had access to these recently-obtained VA treatment records.  The July 2015 addendum opinion lists the medical records pertinent to the service connection claim for headaches, and notes a gap in treatment for headaches from 1979 to 2007.  After all record development has been completed, the 1984 VA treatment records reflecting dizzy spells for the previous two years must be addressed in a VA addendum medical opinion.

Additionally, after all record development has been completed; an addendum VA medical opinion is needed to address the Veteran's right shoulder claim.  To this end, the Board notes that the Veteran's entrance examination report from February 1977 does not identify any right shoulder injuries or conditions present at entry into service.  While a prior accident from August 1975 is noted on the accompanying report of medical history, there is no residual right shoulder injury or condition noted on either the report of medical history or on the examination report itself.  Therefore, the Veteran is presumed to have been sound at entrance into service, and the addendum medical opinion should presume such. 

Accordingly, the case is REMANDED for the following action:

1.  Make all attempts necessary to obtain any outstanding VA treatment records dated from March 1979 to October 1993, to include, but not limited to, requesting these records from the repository referenced in the June 2015 Report of General Information, if at all possible.

If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Request the private treatment records from Dr. S. Reza relating to treatment for headaches and a right shoulder condition during the period from 2004 to 2005, as identified by the Veteran in an October 2014 statement.

Ask the Veteran to submit a current authorization form for the release of these private medical records if such is needed in order to request the records from Dr. S. Reza.  If these records are determined to be unavailable, the RO should document their unavailability and notify the Veteran accordingly. 

3.  After all of the above record development has been completed, forward the Veteran's claims file to an appropriate medical professional for the preparation of addendum opinions pertaining to his claimed headaches and right shoulder disability.  

The examiner is asked to render an opinion as to whether it is at least as likely as not that each of these conditions had their onset in service or are otherwise related to service.  

Regarding the Veteran's headaches, the examiner should specifically comment on the April 1984 VA treatment note reflecting complaints of dizzy spells for the previous two years and the May 1984 VA treatment record reflecting the same continued complaint.  

Regarding the Veteran's right shoulder disability, the examiner should presume that the Veteran was sound with respect to his right shoulder at entrance into service since no right shoulder injury residuals or conditions were noted on his February 1977 entrance examination report.  

An explanation should be provided to support every opinion expressed. 
	 
4.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.       
    
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


